MR. JUSTICE GALEN
delivered the opinion of the court.
This is an action brought by the plaintiff bank to recover from the defendant $3,000 and interest upon a promissory note executed September 2, 1921, to the E. L. Welch Company, which note it is alleged was indorsed and delivered before maturity, in due course, to the plaintiff. Upon issue joined by answer and reply the case was tried before a jury. Judgment appears to have been entered in favor of the plaintiff as prayed upon a directed verdict: The appeal is from the judgment.
The defendant’s assignments of error are as follows:
“(1) The court erred in granting respondent’s motion to [1] place the burden of proof upon appellant immediately upon the introduction of the note in evidence by respondent without any further proof.
“(2) The court erred in sustaining respondent’s motion for a directed verdict at the conclusion of appellant’s evidence.”
As the record contains no bill of exceptions, we are unable to inquire into the merits of these assignments. We have nothing before us, save the judgment-roll. The minute entries of the court incorporated in the record, save as to the court’s ruling on demurrer to the answer, are not a part of the judgment-roll, and, even were the matters shown thereby embodied in a bill of exceptions, they would not in any manner aid this court in determining the merit, if any, in the errors assigned by the defendant.
The judgment is affirmed.

'Affirmed.

Mr. Chief Justice Callaway and Associate Justices Cooper, Holloway and Stark concur.